DETAILED ACTION
	This action is responsive to applicant’s communication filed 01/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2, 5-9, 11-12, and 17-19 are provisionally rejected on the grounds of non-statutory double patenting.
	Claims 1-5, 7-8, 11-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1).	Claims 6, 9-10, 16, 18, and 20 are rejected under 35 U.S.C. 103.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-2, 5, 7-9, 11-12, and 17-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 12, and 17 of copending Application No. 16/526,504 (hereinafter ‘504) in view of Wintergerst (US 2017/0286789 A1). This is a provisional nonstatutory double patenting rejection.

	Below is a table indicating the correspondence between the claims of the instant application with the claims of ‘504.

Instant application
1
2
5
7
8
9
11
12
17
18
19
Claims of ‘504
1
3
12
3
12
17





Instant Application
Claims of ‘504
Comments
(Claim 1) A module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, the module comprising: a biometric sensor; one or more display screens; and one or more control units configured to:
(claim 1) A biometric module configured to perform processing as part of a device configured to perform contactless or contact communication with a terminal, the module comprising: a biometric sensor; a display screen; and a control unit configured to:
Claim 17 of ‘504 recites similar limitations to independent Claim 19 of the instant application. The differences between them are obvious over Wintergerst as described below.
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user;
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user;

obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data;
obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data;

and in response to the biometric authentication information indicating that the user was biometrically authenticated… and cause the one or more display screens to display the one or more selected categories of authenticated information.
and in response to the biometric authentication information indicating the user was biometrically authenticated, cause the display screen to display authenticated information.

(Claim 8) wherein the module is powered by an external power source and the one or more control units are further configured to, 
(claim 2) wherein the biometric module is powered by a removable external power source

subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining that the module is not currently receiving power from an external power source, cause the one or more display screens to cease displaying the one or more selected categories of authenticated information.


(Claim 9) wherein the one or more control units are further configured to: subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the module; obtain proximity information indicating whether, based on the captured proximity data, the user is proximate the module; and in response to the proximity information indicating that the user is not proximate the module, cause the one or more display screens to cease displaying the selected categories of authenticated information.




	Regarding Claim 1, claim 1 of ‘504 does not recite select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions.
However, Wintergerst, which is directed to smart card that uses biometric authentication to present sets of information, teaches select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only after a user has been biometrically authenticated. Categories of information include one-time password, account balances, account information, and card and security numbers. The categories also include an operating state of the card, which is a detected condition. Certain information is display depending on the operating mode. See Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the smart card that displays authenticated information after a biometric authentication process recited by claim 1 of ‘504 to display certain categories of information based on detected conditions of the smart card, such as an operating mode, as taught by Wintergerst. Since Wintergerst is also directed to a smart card with a biometric authentication feature and a graphical user interface display, the combination would have yielded predictable results. Such an implementation would enable use of the smart card to use and display plurality of different protected services, as taught by Wintergerst (Paragraph 0045), which would improve the flexibility of the smart card.

	Regarding Claim 2, claim 1 of ‘504 in view of Wintergerst teaches all the limitations of claim 1 of the instant application.
wherein the one or more detected conditions comprises an operating mode of the device and/or a location of the device. 
However, Wintergerst further teaches wherein the one or more detected conditions comprises an operating mode of the device and/or a location of the device. (“The graphical user interface may optionally include an indication of what operating mode is activated or is in use. The control system may be arranged to allow for the user to specify which interactions (including combinations of different interactions and/or movements) should activate particular operating modes, and/or to display particular information on the graphical user interface.” Paragraph 0044. Depending on the current operating mode, different information is displayed or different actions are enabled. See Paragraphs 0041-43, which discuss the different operating modes. Also see Paragraph 0066, which discusses use of an accelerometer to detect the operating mode of the device.)
As discussed in claim 1, Wintergerst teaches that the detected condition for selecting the categories of authenticated information is an operating mode. As suggested by Wintergerst (Paragraph 0045), displaying information based on the operating mode of the device increases the flexibility of the user interface since a plurality of protected features are displayed depending on the intended use.

Regarding Claim 5, claim 1 of ‘504 in view of Wintergerst teaches all the limitations of claim 2, on which claim 5 depends.
Claim 1 of ‘504 does not recite the one or more control units are configured to select a first set of the plurality of categories of authenticated information when the device is operating in a first mode and select a second set of the plurality of categories of authenticated information when the device is operating in a second mode.
Wintergerst further teaches the one or more control units are configured to select a first set of the plurality of categories of authenticated information when the device is operating in a first mode (“Identification of an authorised user via the biometric sensor is used to activate one or more protected feature(s), which may include operating modes of the card, a payment or withdrawal with a payment/bank card, or access to secure areas when the smartcard is an access card. The protected features of the smartcard may be any features requiring the security of a biometric authorisation. This may include one or more of: enabling communication of the smartcard with an external system, for example contactless communication; sending certain types of data to an external system; allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on.” Paragraph 0045. A plurality of operating modes each have their respective functions. For example, a contactless communication allows for transferring protected card information to an external system.)
and select a second set of the plurality of categories of authenticated information when the device is operating in a second mode. (“The processor 114 can have a learn mode to allow for the user to specify which actions (including combinations of actions/interactions) should activate particular operating modes whilst the smartcard 102 is in use. This type of control of the smartcard 102 might be enabled only after a successful fingerprint or non-fingerprint authorisation.” Paragraph 0072. The 
Claim 5 is therefore obvious over claim 1 of ‘504 in view of Wintergerst. Claim 5 is a more specific in its recitation that the categories of authenticated information are selected based on the detected operating mode. The same reasoning to combine the teachings of Wintergerst with the teachings of claim 1 of ‘504 described above for claim 2 applies to claim 5.

Regarding Claim 7, claim 1 of ‘504 in view of Wintergerst teaches all the limitations of claim 1.
Claim 1 of ‘504 does not recite wherein the one or more display screens comprises a plurality of display areas and the one or more control units are further configured to select one or more of the plurality of display areas to display the one or more selected categories of authenticated information based on the one or more detected conditions. 
However, Wintergerst further teaches wherein the one or more display screens comprises a plurality of display areas and the one or more control units are further configured to select one or more of the plurality of display areas to display the one or more selected categories of authenticated information based on the one or more detected conditions. (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The Paragraph 0037. In addition to the detected operating mode, the detected conditions include the power available to operate the display.)
Claim 7 is therefore obvious over claim 1 of ‘504 in view of Wintergerst for the same reasoning described for claim 1. In addition, as taught by Wintergerst (Paragraph 0037), “One advantageous arrangement for a smartcard may include a larger display, or a larger area of a display, that is active when the smartcard is being powered using harvested power from a card reader, and a smaller display, or a smaller area of a display, that is active when the smartcard is being powered by an on-board battery without any harvested power being available.” Using different displays based on the condition of the device would have been obvious to one of ordinary skill in the art in order to more efficiently use the available power as suggested by Wintergerst.

Regarding Claim 8, see the limitations of claims 2-3 of ‘504 listed in the table above, which are substantially similar to the limitations of claim 8. Claim 8 is therefore obvious over claim 3 of ‘504 in view of Wintergerst for the same reasoning described for claim 1.
	
Regarding Claim 9, see the limitations of claim 12 of ‘504 listed in the table above, which are substantially similar to the limitations of claim 9. Claim 9 is therefore 

Regarding Claim 11, claim 3 of ‘504 recites a module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, the module comprising: a biometric sensor; one or more display screens comprising a plurality of display areas; and one or more control units configured to: cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; and in response to the biometric authentication information indicating that the user was biometrically authenticated… and display authenticated information on the one or more selected display areas; and subsequent to causing the selected display areas to display the authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining the module is not currently receiving power from an external power source, cause the selected display areas to cease displaying the authenticated information.
	Claim 3 of ‘504 does not recite select one or more of the plurality of display areas based on one or more detected conditions in response to the user being biometrically authenticated.
	However, Wintergerst, which is directed to smart card that uses biometric authentication to present sets of information on a plurality of display areas, teaches select one or more of the plurality of display areas based on one or more detected conditions (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. In addition to the detected operating mode, the detected conditions include the power available to operate the display.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the smart card that displays authenticated information after a biometric authentication process recited by claim 1 of ‘504 by displaying the authenticated information on a plurality displays depending on the detected condition as taught by Wintergerst. Since Wintergerst is also directed to a smart card with a biometric authentication feature and a graphical user interface display, the combination would have yielded predictable results. As taught by Wintergerst (Paragraph 0037), “One advantageous arrangement for a smartcard may include a larger display, or a larger area of a display, that is active when the smartcard is being powered using harvested power from a card reader, and a smaller display, or a smaller area of a display, that is active when the smartcard is being powered by an on-board battery without any harvested power being available.”

Regarding Claim 12, claim 3 of ‘504 in view of Wintergerst teaches all the limitations of claim 11, on which claim 12 depends.
wherein the one or more detected conditions comprises an operating mode of the device. 
However, Wintergerst further teaches wherein the one or more detected conditions comprises an operating mode of the device (“The graphical user interface may optionally include an indication of what operating mode is activated or is in use. The control system may be arranged to allow for the user to specify which interactions (including combinations of different interactions and/or movements) should activate particular operating modes, and/or to display particular information on the graphical user interface.” Paragraph 0044. Depending on the current operating mode, different information is displayed or different actions are enabled. See Paragraphs 0041-43, which discuss the different operating modes. Also see Paragraph 0066, which discusses use of an accelerometer to detect the operating mode of the device.)
Claim 12 is therefore obvious over claim 3 of ‘504 in view of Wintergerst. As discussed in claim 11, Wintergerst teaches that the detected condition for selecting the display for displaying the authenticated information is an operating mode. As suggested by Wintergerst (Paragraph 0045), displaying information based on the operating mode of the device increases the flexibility of the user interface since a plurality of protected features are displayed depending on the intended use.

Regarding Claim 17, claim 3 of ‘504 in view of Wintergerst teaches all the limitations of claim 12, on which claim 17 depends.
Claim 3 of ‘504 does not recite teaches wherein the one or more control units are configured to select a first set of the plurality of display areas when the device is operating in a first mode and select a second set of the plurality of display areas when the device is operating in a second mode.
Wintergerst further teaches wherein the one or more control units are configured to select a first set of the plurality of display areas when the device is operating in a first mode and select a second set of the plurality of display areas when the device is operating in a second mode. (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. A plurality of operating modes are taught in Paragraphs 0041-43. These operating modes would display their respective information on different displays or display areas.)
Claim 17 is therefore obvious over claim 3 of ‘504 in view of Wintergerst. Claim 17 is a more specific in its recitation that the display is selected based on the detected operation mode. The same reasoning to combine the teachings of Wintergerst with the teachings of claim 3 of ‘504 described above for claim 12 applies to claim 17.

Regarding Claim 18, see the limitations of claim 12 of ‘504 listed in the table above, which are substantially similar to the limitations of claim 18. Claim 18 is therefore obvious over claim 12 of ‘504 in view of Wintergerst.

Claim 19, claim 17 of ‘504 recites a device for contactless or contact communication with a terminal, the device comprising: an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device; a module comprising: a biometric sensor; and one or more display screens; and one or more control units forming part of the embedded chip and/or the module, the one or more control units configured to: cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; and in response to the biometric authentication information indicating that the user was biometrically authenticated… cause the one or more display screens to display the one or more selected categories of authenticated information.
Claim 17 of ‘504 does not recite select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions,
However, Wintergerst, which is directed to smart card that uses biometric authentication to present sets of information on a plurality of display areas, teaches select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only after a user has been biometrically authenticated. Categories of information include one-time password, account balances, account information, and card and security numbers. The categories also include an operating state of the card, which is a detected condition. Certain information is display depending on the operating mode. See Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art for the smart card that displays authenticated information after a biometric authentication process recited by claim 1 of ‘504 to display certain categories of information based on detected conditions of the smart card, such as an operating mode, as taught by Wintergerst. Since Wintergerst is also directed to a smart card with a biometric authentication feature and a graphical user interface display, the 

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/526,504 in view of Wintergerst (US 2017/0286789 A1) and further in view of Larsen (US 2018/0373857 A1). This is a provisional nonstatutory double patenting rejection.

	Regarding Claim 6, claim 1 of ‘504 in view of Wintergerst teaches all the limitations of claim 1, on which claim 6 depends.
	Claim 1 of ‘504 does not recite wherein the biometric authentication comprises performing biometric matching between the biometric data captured by the biometric sensor and stored template data and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold.
Wintergerst teaches wherein the biometric authentication comprises performing biometric matching between the biometric data captured by the biometric sensor and stored template data (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card.” Paragraph 0046. See Paragraph 0081, which discusses generation of the fingerprint template.)
and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold.
However, Larsen, which is also directed to biometric authentication using a smart card, teaches and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold (“the authentication may be performed (locally) on the device, e.g. such that the scanned fingerprint does not leave the device. For example, after authenticating the identity of a bearer, the device may transmit a message indicating the bearer has been authenticated, which may include the confidence score, or may be indicative of the confidence score (e.g. transmitting a first message if the confidence score is below the predetermined threshold and a second, different message if the confidence score is above the predetermined threshold).” Paragraph 0041. Also see Paragraphs 0010, 0067, 0076, which further discusses an embodiment where the confidence score is uses as a matching score and authenticating the user when the confidence score exceeds the threshold.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the determination of whether the biometric data of a user matches a pre-stored template taught by Wintergrest by incorporating the determination of whether a confidence score exceeds a threshold as taught by Larsen. Since both references are directed to smart cards with biometric sensors for authenticating a user, the combination would yield predictable results. As taught by Larsen (Paragraph 0065, 0076), in conventional biometric authentication systems, a threshold is set high in order to ensure good security. While claim 1 of ‘504 does not recite performing biometric matching, there must be some comparison of the captured biometric information and the biometric authentication information in order to authenticate the user. The method of performing authentication by biometric matching taught by Larsen would have been obvious to use by one of ordinary skill in the art in order to authenticate the user as recited by claim 1 of ‘504. Claim 6 is therefore obvious over claim 1 of ‘504 in view of the teachings of Wintergerst and Larsen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-5, 7-8, 11-15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wintergerst (US 2017/0286789 A1).

Regarding Claim 1, Wintergerst teaches a module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, (“the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress” Paragraph 0040. The device is a smart card capable of both contactless and contact communication with a terminal, such as a card reader. See Paragraph 0062, which discusses the interaction of the smart card with the card reader. See Figure 1 device 102 and terminal 104.)
the module comprising: a biometric sensor; one or more display screens; and one or more control units configured to: (See Paragraphs 0064 and 0067 and Figure 1, which discuss a biometric [fingerprint] sensor 130, a control unit [processor] 114, and a GUI display 18.)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card” Paragraph 0046. See Paragraphs 0050, 53, and 79, which further discuss obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data, and confirming the authorization of the user based on the matching.)
and in response to the biometric authentication information indicating that the user was biometrically authenticated, select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, and cause the one or more display screens to display the one or more selected categories of authenticated information  (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only after a user has been biometrically authenticated. Categories of information include one-time password, account balances, account information, and card and security numbers. The categories also include an operating state of the card, which is a detected condition. Certain information is display depending on the operating mode. See Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)

Regarding Claim 2, Wintergerst further teaches wherein the one or more detected conditions comprises an operating mode of the device and/or a location of the device. (“The graphical user interface may optionally include an indication of what operating mode is activated or is in use. The control system may be arranged to allow for the user to specify which interactions (including combinations of different interactions and/or movements) should activate particular operating modes, and/or to display particular information on the graphical user interface.” Paragraph 0044. Depending on the current operating mode, different information is displayed or different actions are enabled. See Paragraphs 0041-43, which discuss the different operating modes. Also see Paragraph 0066, which discusses use of an accelerometer to detect the operating mode of the device.)

Regarding Claim 3, Wintergerst further teaches wherein the device is operable in one or more of: (i) contactless mode where the device is in contactless communication with the terminal; (“The operating modes of the smartcard that are controlled by the interaction of the user with the smartcard may be related to a high level function, for example turning the smartcard on or off, activating secure aspects of the smartcard such as contactless payment,” Paragraph 0041. See Paragraph 0072, which further describes the contactless mode of the smart card in communication with a card reader.)
(ii) contact mode where the device is in contact communication with the terminal; (“the smartcard may comprise a contact connection, for example via a contact Paragraph 0040. Also see Paragraph 0042, which discusses that the operating modes include switching between communication protocols, which would include switching between a wireless protocol and the physical connection described in Paragraph 0040.)
(iii) non-terminal transaction mode where the device is not in contactless or contact communication with the terminal, (“The operating modes that the processor 114 activates or switches to in response to an identified movement associated with the require change in operating mode may include any mode of operation as discussed above, including turning the card on or off, activating secure aspects of the card 102 such as contactless payment, or changing the basic functionality of the card 102 for example by switching between operating as an access card, a payment card, a transportation smartcard, switching between different accounts of the same type (e.g. two bank accounts), switching between communications protocols (such as blue tooth, Wifi, NFC) and/or activating a communication protocol, activating a display such as an LCD or LED display, obtaining an output from the smartcard 102, such as a one-time-password or the like, or prompting the card 102 to automatically perform a standard operation of the smartcard 102.” Paragraph 0078. Also see Paragraph 0082, which describes a “learn mode” in which the device is not in contactless or contact communication with a terminal. In this mode, the device prompts the user to make actions in order to program the operating modes of the card.)
and (iv) non-terminal enrolment mode where the device is not in contactless or contact communication with the terminal and the device is being used for biometric registration (“The control system may have an enrolment mode in Paragraph 0051.)

Regarding Claim 4, Wintergerst further teaches wherein the device comprises an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device (“This signal is received by an antenna 108 of the smartcard 102, comprising a tuned coil and capacitor, and then passed to a communication chip 110. The received signal is rectified by a bridge rectifier 112, and the DC output of the rectifier 112 is provided to processor 114 that controls the messaging from the communication chip 110.” Paragraph 0062. See Figure 1 chip 110.)
and the one or more control units are configured to select at least one category of authenticated information that relates to the performance of the first function when the device is operating in contact mode or contactless mode (“the fingerprint authorisation process is used to authorise the use of the smartcard 104 with the contactless card reader 104. Thus, the communication chip 110 is authorised to transmit a signal to the card reader 104 when a fingerprint match is made. The communication chip 110 transmits the signal by backscatter modulation, in the same manner as the conventional communication chip 110.” Paragraph 0072. See Paragraphs 0041-43 and 0078-79. The first function, for example, is contactless payment via communication with a contactless card reader. The authenticated information that relates to the performance of a contactless payment function is a card number or security PIN.)

Regarding Claim 5, Wintergerst further teaches wherein the one or more control units are configured to select a first set of the plurality of categories of authenticated information when the device is operating in a first mode (“Identification of an authorised user via the biometric sensor is used to activate one or more protected feature(s), which may include operating modes of the card, a payment or withdrawal with a payment/bank card, or access to secure areas when the smartcard is an access card. The protected features of the smartcard may be any features requiring the security of a biometric authorisation. This may include one or more of: enabling communication of the smartcard with an external system, for example contactless communication; sending certain types of data to an external system; allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on.” Paragraph 0045. A plurality of operating modes each have their respective functions. For example, a contactless communication allows for transferring protected card information to an external system.)
and select a second set of the plurality of categories of authenticated information when the device is operating in a second mode (“The processor 114 can have a learn mode to allow for the user to specify which actions (including combinations of actions/interactions) should activate particular operating modes whilst the smartcard 102 is in use. This type of control of the smartcard 102 might be enabled only after a successful fingerprint or non-fingerprint authorisation.” Paragraph 0072. The 

Regarding Claim 7, Wintergerst further teaches wherein the one or more display screens comprises a plurality of display areas and the one or more control units are further configured to select one or more of the plurality of display areas to display the one or more selected categories of authenticated information based on the one or more detected conditions. (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. In addition to the detected operating mode, the detected conditions include the power available to operate the display.)

Regarding Claim 8, Wintergerst further teaches wherein the module is powered by an external power source and the one or more control units are further configured to, (“The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104” Paragraph 0065. An external card reader acts as a power source for the graphical user interface. See Figure 1 smart Paragraphs 0069-70, which describe the arrangement for harvesting power using an antenna.)
subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining that the module is not currently receiving power from an external power source, cause the one or more display screens to cease displaying the one or more selected categories of authenticated information. (“There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power source. One advantageous arrangement for a smartcard may include a larger display, or a larger area of a display, that is active when the smartcard is being powered using harvested power from a card reader” Paragraph 0037. After a transaction between a smart card and a card reader, the display would be turned off since the display is only utilized when receiving power from the card reader.)

Regarding Claim 11, Wintergerst teaches a module configured to perform processing as part of a device capable of performing contactless and/or contact communication with a terminal, (“the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress” Paragraph 0040. The device is a smart card capable of both contactless and contact communication with a terminal, Paragraph 0062, which discusses the interaction of the smart card with the card reader. See Figure 1 device 102 and terminal 104.)
the module comprising: a biometric sensor; one or more display screens comprising a plurality of display areas; and one or more control units configured to: (See Paragraphs 0064 and 0067 and Figure 1, which discuss a biometric [fingerprint] sensor 130, a control unit [processor] 114, and a GUI display 18. See Paragraph 0037, which describes the UI of the smart card having a plurality of displays or a single display with a plurality of areas.)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card” Paragraph 0046. See Paragraphs 0050, 53, and 79, which further discuss obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data, and confirming the authorization of the user based on the matching.)
and in response to the biometric authentication information indicating that the user was biometrically authenticated… and display authenticated information on the one or more selected display areas; (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only after a user has been biometrically authenticated. Auntehnticated information include one-time password, account balances, account information, and card and security numbers. Certain information is display depending on the operating mode. See Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)
select one or more of the plurality of display areas based on one or more detected conditions, (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be Paragraph 0037. In addition to the detected operating mode, the detected conditions include the power available to operate the display.)
and subsequent to causing the selected display areas to display the authenticated information, determine whether the module is currently receiving power from an external power source and in response to determining the module is not currently receiving power from an external power source, cause the selected display areas to cease displaying the authenticated information. (“There may be a display that is only utilised when harvested power is available in order to avoid the need for an on-board power source and/or to minimise the drain on power stored in the on-board power source. One advantageous arrangement for a smartcard may include a larger display, or a larger area of a display, that is active when the smartcard is being powered using harvested power from a card reader” Paragraph 0037. After a transaction between a smart card and a card reader, the display would be turned off since the display is only utilized when receiving power from the card reader. See Paragraphs 0069-70, which describe the arrangement for harvesting power using an antenna.)

Regarding Claim 12, Wintergerst further teaches wherein the one or more detected conditions comprises an operating mode of the device. (“The graphical user interface may optionally include an indication of what operating mode is activated or is in use. The control system may be arranged to allow for the user to specify which interactions (including combinations of different interactions and/or movements) should Paragraph 0044. Depending on the current operating mode, different information is displayed or different actions are enabled. See Paragraphs 0041-43, which discuss the different operating modes. Also see Paragraph 0066, which discusses use of an accelerometer to detect the operating mode of the device.)

Regarding Claim 13, Wintergerst further teaches wherein the device is operable in one or more of: (i) contactless mode where the device is in contactless communication with the terminal; (“The operating modes of the smartcard that are controlled by the interaction of the user with the smartcard may be related to a high level function, for example turning the smartcard on or off, activating secure aspects of the smartcard such as contactless payment,” Paragraph 0041. See Paragraph 0072, which further describes the contactless mode of the smart card in communication with a card reader.)
(ii) contact mode where the device is in contact communication with the terminal; (“the smartcard may comprise a contact connection, for example via a contact pad or the like such as those used for "chip and pin" cards.” Paragraph 0040. Also see Paragraph 0042, which discusses that the operating modes include switching between communication protocols, which would include switching between a wireless protocol and the physical connection described in Paragraph 0040.)
(iii) non-terminal transaction mode where the device is not in contactless or contact communication with the terminal, (“The operating modes that the processor 114 activates or switches to in response to an identified movement associated with the Paragraph 0078. Also see Paragraph 0082, which describes a “learn mode” in which the device is not in contactless or contact communication with a terminal. In this mode, the device prompts the user to make actions in order to program the operating modes of the card.)
and (iv) non-terminal enrolment mode where the device is not in contactless or contact communication with the terminal and the device is being used for biometric registration. (“The control system may have an enrolment mode in which a user may enrol their biometric data via the biometric sensor, with the biometric data generated during enrolment being stored on a memory.” Paragraph 0051.)

Regarding Claim 14, Wintergerst further teaches wherein the one or more control units are further configured to cause the one or more display areas to display directions to aid the user in biometrically registering with the module in response to detecting that the device is operating in the non- terminal enrolment mode. (“In the enrolment mode the user is prompted to enrol their fingerprint data via the fingerprint sensor 130. This can require a repeated scan of the fingerprint via the fingerprint sensor 130 so that the fingerprint processor 128 can build up appropriate fingerprint data, such as a fingerprint template. The graphical user interface 18 is used to provide feedback and guidance to the user during enrolment. This can include feedback on the pressure and/or location of the user's finger on the fingerprint sensor 130 as noted above, as well as simple instructions such as "ready for enrolment,", "place finger on sensor", "scanning", "remove finger", "repeat fingerprint scan", "enrolment completed" and so on.” Paragraph 0081. See Paragraphs 0020, 54, and 80 for a similar teaching.)

Regarding Claim 15, Wintergerst further teaches wherein the one or more control units are further configured to activate a first display area of the plurality of display areas in response to detecting that the device is operating in the contactless mode. (“The graphical user interface 18 may be used only when power is being harvested from the powered card reader 104” Paragraph 0065. The card reader 104 in Figure 1 is a contactless card reader [Paragraph 0072] and contactless payment is one of the operating modes [Paragraph 0041]. The multiple display areas of the GUI on the smart card are used in different operating modes [Paragraph 0037]. Therefore, an embodiment is taught in which a first display area of the GUI is activated when the smart card is operating in a contactless mode.)

Claim 17, Wintergerst further teaches wherein the one or more control units are configured to select a first set of the plurality of display areas when the device is operating in a first mode and select a second set of the plurality of display areas when the device is operating in a second mode. (“The graphical user interface may include multiple separate displays, which may each be a display as described above. The multiple displays might be used for differing purposes and/or in different operating modes of the smartcard. The graphical user interface could include a single display with a split display area, so that a larger or smaller area of the display can be activated depending on the information to be displayed and/or on the power available to operate the display.” Paragraph 0037. A plurality of operating modes are taught in Paragraphs 0041-43. These operating modes would display their respective information on different displays or display areas.)

Regarding Claim 19, Wintergerst teaches a device for contactless or contact communication with a terminal, the device comprising: (“the smartcard may be arranged for both wireless communication and contact communication. The graphical user interface may indicate when communication with external devices is in progress” Paragraph 0040. The device is a smart card capable of both contactless and contact communication with a terminal, such as a card reader. See Paragraph 0062, which discusses the interaction of the smart card with the card reader. See Figure 1 device 102 and terminal 104.)
an embedded chip configured to generate data for communication to the terminal to perform a first function associated with the device; (“This signal is Paragraph 0062. See Figure 1 chip 110. See Paragraphs 0041-43, 0072, and 0078-79. The first function, for example, is contactless payment via communication with a contactless card reader. The authenticated information that relates to the performance of a contactless payment function is a card number or security PIN.)
a module comprising: a biometric sensor; and one or more display screens; and one or more control units forming part of the embedded chip and/or the module, the one or more control units configured to: (See Paragraphs 0064 and 0067 and Figure 1, which discuss a biometric [fingerprint] sensor 130, a control unit [processor] 114, and a GUI display 18. See Paragraph 0037, which describes the UI of the smart card having a plurality of displays or a single display with a plurality of areas.)
cause the biometric sensor to capture biometric data of a user which can be used to biometrically authenticate the user; obtain biometric authentication information indicating whether the user was biometrically authenticated based on the captured biometric data; (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card” Paragraph 0046. See Paragraphs 0050, 53, and 79, which further discuss obtaining biometric data of a user using a fingerprint sensor, matching the obtained data to pre-stored fingerprint data, and confirming the authorization of the user based on the matching.)
and in response to the biometric authentication information indicating that the user was biometrically authenticated, select one or more categories of authenticated information from a plurality of categories of authenticated information based on one or more detected conditions, and cause the one or more display screens to display the one or more selected categories of authenticated information (“An operating mode of the card may be displayed on the graphical user interface in response to interactions of the user with the biometric sensor and optionally also with other inputs/sensors of the card. Possible types of features that are considered as operating modes of the card are discussed further below. In some cases the display of this type of information may require biometric authorization… information may also include the type of communication where different types of communication are possible… The information displayed via the graphical user interface may include details relating to protected features of the smartcard, and advantageously this is only displayed after a biometric authorisation confirms that the user is an authorised user. For some high security applications any use of the display may itself be a protected feature. Other examples of protected features are set out below, and can include one or more of one-time-passwords, access information relating to secure areas, information on past usage of the card, and/or information concerning financial transactions such as account balances, recent transactions, account numbers or parts thereof or security codes” Paragraphs 0014-16. Also see Paragraphs 0055 and 0079, which discuss providing access to secure information or protected features only after a user has been biometrically authenticated. Categories of information include one-time password, account balances, account information, and card and security Paragraphs 0042-45, which discuss the different information provided depending on the operating mode.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Larsen (US 2018/0373857 A1).

Regarding Claim 6, Wintergerst teaches all the limitations of claim 1, on which claim 6 depends.
Wintergerst further teaches wherein the biometric authentication comprises performing biometric matching between the biometric data captured by the biometric sensor and stored template data (“The control system may include a processing unit associated with the biometric sensor for performing a biometric matching process to confirm the identity of the user via biometric data stored on the card.” Paragraph 0046. See Paragraph 0081, which discusses generation of the fingerprint template.)
	Wintergerst does not teach and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold.
	However, Larsen, which is also directed to a smart card with sensors for biometric authentication, teaches and the one or more detected conditions comprises whether a matcher score exceeds a predetermined threshold (“the authentication may be performed (locally) on the device, e.g. such that the scanned fingerprint does not leave the device. For example, after authenticating the identity of a bearer, the device may transmit a message indicating the bearer has been ay be indicative of the confidence score (e.g. transmitting a first message if the confidence score is below the predetermined threshold and a second, different message if the confidence score is above the predetermined threshold).” Paragraph 0041. Also see Paragraphs 0010, 0067, 0076, which further discusses an embodiment where the confidence score is uses as a matching score and authenticating the user when the confidence score exceeds the threshold.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the determination of whether the biometric data of a user matches a pre-stored template taught by Wintergrest by incorporating the determination of whether a confidence score exceeds a threshold as taught by Larsen. Since both references are directed to smart cards with biometric sensors for authenticating a user, the combination would yield predictable results. As taught by Larsen (Paragraph 0065, 0076), in conventional biometric authentication systems, a threshold is set high in order to ensure good security. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Sears (US 2015/0161595 A1).

Regarding Claim 9, Wintergerst teaches all the limitations of claim 1, on which claim 9 depends.
Wintergerst further teaches wherein the one or more control units are further configured to: subsequent to causing the one or more display screens to display the one or more selected categories of authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the module; obtain proximity information indicating whether, based on the captured proximity data, the user is proximate the module; (“It will hence be appreciated that the interaction with the biometric sensor may include interaction sufficient to provide biometric authorisation, or it may be only an interaction sufficient to activate the biometric sensor, i.e. to be sensed as a presence of a user. Typically the interaction with the biometric sensor will be a physical interaction requiring physical contact or close proximity of the user with the smartcard.” Paragraph 0012. The biometric sensor is capable of detecting proximity information of a user indicating whether the user is in physical contact or close proximity with the sensor.)
Wintergerst does not teach and in response to the proximity information indicating that the user is not proximate the module, cause the one or more display screens to cease displaying the selected categories of authenticated information.
	However, Sears, which is directed to the display of a smart card on a device based on biometric authentication, teaches and in response to the proximity information indicating that the user is not proximate the module, cause the one or more display screens to cease displaying the selected categories of authenticated information (“it may be revealed for as long as the user continues to press on the temporary-display control 306. Combinations of these conditions may also be used. Once the conditions for clear display are no longer met, (e.g.--the user stops pressing the temporary -display control, if continuous pressing is required), the display Paragraph 0025-26. The card data is only presented if the user is in constant contact with a control on the device. See Figure 3: In view of Wintergerst, it would have been obvious for the fingerprint sensor 308 of the device to be the control the use must be in constant contact with.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the detection of user contact with the biometric sensor taught by Wintergerst by incorporating the method of obfuscating protected information if the user is not in constant contact with the biometric sensor as suggested by Sears. Since both references are directed to biometric authentication and the display of protected smart card information, the combination would yield predictable results. As taught by Sears (Paragraph 0019), obfuscating the display of protected information, such as payment information would be “in accordance with good security practices and/or… card association requirements.”

Regarding Claim 18, Wintergerst teaches all the limitations of claim 11, on which claim 18 depends.
Wintergerst further teaches wherein the one or more control units are further configured to: subsequent to causing the selected display areas to display the authenticated information, cause the biometric sensor to capture proximity data indicative of whether the user is proximate the module; obtain proximity information indicating whether, based on the captured proximity data, the user is proximate the module; (“It will hence be appreciated that the interaction with the biometric sensor may include interaction sufficient to provide biometric authorisation, or 
Wintergerst does not teach and in response to the proximity information indicating that the user is not proximate the module, cause the selected display areas to cease displaying the authenticated information.
However, Sears, which is directed to the display of a smart card on a device based on biometric authentication, teaches and in response to the proximity information indicating that the user is not proximate the module, cause the selected display areas to cease displaying the authenticated information (“it may be revealed for as long as the user continues to press on the temporary-display control 306. Combinations of these conditions may also be used. Once the conditions for clear display are no longer met, (e.g.--the user stops pressing the temporary -display control, if continuous pressing is required), the display may return to an obfuscated form.” Paragraph 0025-26. The card data is only presented if the user is in constant contact with a control on the device. In view of Wintergerst, it would have been obvious for the fingerprint sensor 308 of the device to be the control the use must be in constant contact with.)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the detection of user contact with the biometric sensor taught by Wintergerst by incorporating the method of obfuscating protected information if the user is not in constant contact with the biometric sensor as suggested by Sears. Since both references are directed to biometric authentication and the display of protected smart card information, the combination would yield predictable results. As taught by Sears (Paragraph 0019), obfuscating the display of protected information, such as payment information would be “in accordance with good security practices and/or… card association requirements.”

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of Faith (US 2011/0084149 A1).

Regarding Claim 10, Wintergerst teaches all the limitations of claim 1, on which claim 10 depends.
Wintergerst further teaches wherein the module further comprises one or more storage elements for storage of the one or more selected categories of authenticated information; (“allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on” Paragraph 0045. Also see Paragraph 0046, which discusses a control system having a memory for storing enrolled biometric data.)
While Wintergerst teaches ceasing the display of the smart card (Paragraph 0037), Wintergerst does not teach and the one or more control units are further configured to, after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements.
	However, Faith, which is directed to storing information on a general use smart card, teaches and the one or more control units are further configured to, after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements (“after the data is transferred 640, the token 100 or card 300 is secured 650 so that only authorized parties may access the token 100 or card 300 and then turned off 660 so that the processor 105 may assume a standby state to conserve energy on the onboard energy storage device 150. This optional securing step 650 and the poweroff step 660 may be initiated through one or more of the following techniques… (c) breaking contact between electrical contacts in the token 100 or card 300 and a merchant POS terminal, charging device, external power source, or conventional electrical connector… (g) removing the token 100 or card 300 equipped with an antenna/transceiver 220 from the range of an RF merchant POS terminal. Once the appropriate condition has occurred to initiate shutdown, optionally, the token 100 or card 300 erases its reprogrammable magnetic stripe 330, refuses additional inputs except power on and/or authentication inputs, and/or encrypts data stored in the memory 110… an indicia may be output to a display 135, indicating that the card is locked and secured” Paragraph 0058. The magnetic stripe, which stores payment information [Paragraph 0007], is erased and the card display [Fig. 3A] no longer 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify blanking the display of a smart card when it is not in communication with a powered external terminal taught by Wintergerst by also erasing the authenticated information from a reprogrammable storage element of the smart card as taught by Faith. Since Faith (Paragraph 0055) is also directed to a smart card with a biometric authentication feature, the combination would yield predictable results. As taught by Faith (Paragraph 0058), in addition to conserving energy, such a step would improve the security of the smart card.

Regarding Claim 20, Wintergerst teaches all the limitations of claim 19, on which claim 20 depends.
Wintergerst further teaches wherein the device further comprises one or more storage elements for storage of the one or more selected categories of authenticated information (“allowing access to a secure element of the smartcard, such as a secure element used for financial transactions, permitting a transaction between the smartcard and an external system; enabling access to data stored on the smartcard and so on” Paragraph 0045. Also see Paragraph 0046, which discusses a control system having a memory for storing enrolled biometric data.)
While Wintergerst teaches ceasing the display of the smart card (Paragraph 0037), Wintergerst does not teach and the one or more control units are further configured to, after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements.
However, Faith, which is directed to storing information on a general use smart card, teaches and the one or more control units are further configured to, after determining that the one or more display screens have ceased displaying the one or more selected categories of authenticated information, cause the one or more selected categories of authenticated information to be removed from the one or more storage elements (“after the data is transferred 640, the token 100 or card 300 is secured 650 so that only authorized parties may access the token 100 or card 300 and then turned off 660 so that the processor 105 may assume a standby state to conserve energy on the onboard energy storage device 150. This optional securing step 650 and the poweroff step 660 may be initiated through one or more of the following techniques… (c) breaking contact between electrical contacts in the token 100 or card 300 and a merchant POS terminal, charging device, external power source, or conventional electrical connector… (g) removing the token 100 or card 300 equipped with an antenna/transceiver 220 from the range of an RF merchant POS terminal. Once the appropriate condition has occurred to initiate shutdown, optionally, the token 100 or card 300 erases its reprogrammable magnetic stripe 330, refuses additional inputs except power on and/or authentication inputs, and/or encrypts data stored in the memory 110… an indicia may be output to a display 135, indicating that the card is locked and secured” Paragraph 0058. The magnetic stripe, which stores payment 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify blanking the display of a smart card when it is not in communication with a powered external terminal taught by Wintergerst by also erasing the authenticated information from a reprogrammable storage element of the smart card as taught by Faith. Since Faith (Paragraph 0055) is also directed to a smart card with a biometric authentication feature, the combination would yield predictable results. As taught by Faith (Paragraph 0058), in addition to conserving energy, such a step would improve the security of the smart card.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US 2017/0286789 A1) in view of White (US 2017/0004475 A1).

Regarding Claim 16, Wintergerst teaches all the limitations of claim 15, on which claim 16 depends.
Wintergerst does not teach wherein the one or more control units are configured to alter one or more of a colour, size or graphic displayed by the first display area based on a detected signal strength between the terminal and the device.
wherein the one or more control units are configured to alter one or more of a colour, size or graphic displayed by the first display area based on a detected signal strength between the terminal and the device (“To this end, the merchant may access a graphical user interface of a local application or a web application 576 through the POS terminal 506 to detect the payment object readers 510 available in the communication network of the POS terminal 506. For example, the merchant 108 may initiate a discovery mode on the POS terminal 106 to obtain a list of devices available for pairing. As shown, a web, cloud or mobile application 576 executing on the POS terminal 506, when accessed, may display, on a first screen, a list of devices that have their Bluetooth transceivers 140 enabled. In this example, payment object reader 510-1, labeled reader 1, and payment object reader 510-2, labeled reader 2, are shown. Additionally, a signal strength component may also indicate the proximity information or signal strength associated with a payment object reader 510 in relation to the POS terminal 506.” Paragraph 0103. See Figure 5, which shows signal strength indicators represented by vertical bars. The vertical bars are a graphic that is altered and indicates the signal strength or proximity of a device to a terminal.)
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the graphical user interface display within a smart card taught by Wintergerst by incorporating the graphical signal strength indicators taught by White. Since both references teach wireless connection between a payment device and a POS terminal, the combination would yield predictable results. Such an .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 20180108018 A1) teaches a smart card with fingerprint recognition and a display for displaying the result of authentication. (Abstract, Fig. 6.)
Miyazaki (US 8037315 B2) teaches an integrated circuit card including an EPD display and a process of using a power source of the card to erase the display in order to ensure security of information. (Fig. 7)
Souchon (US 20210192529 A1) teaches a smart card with a rechargeable battery consisting of a capacitor and displaying an indicator indicating when the battery is sufficiently charged to process biometric data. (¶ 83, 155)
Smtih (US 20130183936 A1) teaches an indicator of the signal strength between a smart card and a terminal. (¶ 27, Fig. 6)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173